t c summary opinion united_states tax_court michael s tocher and tracy a tocher petitioners v commissioner of internal revenue respondent docket no 19718-12s filed date michael s tocher and tracy a tocher pro sese thomas r mackinson and timothy berry for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure respondent issued a statutory_notice_of_deficiency to petitioners for in which he determined a deficiency in income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the issues for decision are first whether petitioners are entitled to deduct on schedule a itemized_deductions unreimbursed employee business_expenses in excess of those respondent allowed and on schedule c profit or loss from business car and truck expenses and second whether petitioners are liable for the accuracy-related_penalty under sec_6662 some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioners resided in california when the petition was filed respondent’s adjustment to the child_tax_credit is computational and will be resolved by the court’s determinations on the other issues petitioners did not contest in the petition or at trial respondent’s disallowance of their deduction of tax preparation fees and a hobby loss or the assertion of the additional tax on early distributions from qualified_retirement_plans and those issues are deemed conceded see rule b 87_tc_56 background petitioner michael tocher is an engineer who was employed by winzler kelly in on petitioners’ federal_income_tax return for they deducted on schedule a dollar_figure of employee business_expenses and certain miscellaneous deductions respondent disallowed dollar_figure of the deduction petitioner tracy tocher worked in the real_estate business in mrs tocher reported wages from two sources pacific cities management and robert winger and petitioners filed a schedule c for her on which she reported gross_income of dollar_figure petitioners deducted on schedule c car and truck expenses of dollar_figure all of which respondent disallowed discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 the court finds that the dollar_figure was the amount deducted after the sec_67 reduction of miscellaneous itemized expense deduction by of adjusted_gross_income petitioners have not argued or shown that they have met the requirements of sec_7491 and the burden_of_proof does not shift to respondent sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally no deduction is allowed for personal living or family_expenses see sec_262 the taxpayer must show that any deducted business_expenses were incurred primarily for business rather than personal living or family reasons see rule a 72_tc_433 to show that the expense was not personal the taxpayer must show that the expense was incurred primarily to benefit his business and that there was a proximate relationship between the expense and the business see walliser v commissioner t c pincite unreimbursed employee business_expenses as evidence of his employee business_expenses mr tocher provided the court with a document titled silverado mileage log and assorted receipts for expenditures including those for food car rentals electronics hotels an employee’s performance of services is a trade_or_business e g 54_tc_374 parking and airfare the mileage log shows miles driven to various client event s between july and date said to be non-reimbursed if a particular expense is related to employment it might be deductible as an employee_business_expense on schedule a the taxpayer would have to show however that the expense was not subject_to reimbursement from his employer an expense is not deductible as ordinary and necessary to the extent that it was subject_to reimbursement by the employer 24_tc_21 the parties stipulated two pages from a winzler kelly document that pertain to employee expense reimbursements according to those pages preapproved travel_expenses that are reasonable and documented will be reimbursed mr tocher testified that he did not seek reimbursement from winzler kelly for the expenses deducted on the return because he elected not to when an employee has a right to reimbursement for expenditures related to his status as an employee but fails to claim such reimbursement the expenses are not deductible because they are not necessary within the meaning of sec_162 ie it is not necessary for an employee to remain unreimbursed for expenses to the extent he could have been reimbursed see 788_f2d_1406 9th cir aff’g tcmemo_1984_533 79_tc_1 56_tc_936 aff’d without published opinion 456_f2d_1335 2d cir the employee has the burden of establishing that the employer would not reimburse the expense had the employee requested reimbursement see podems v commissioner t c pincite because petitioner has failed to demonstrate that winzler kelly would not have reimbursed his expenses had he made a proper request respondent’s determination on this issue is sustained schedule c car and truck expenses where a taxpayer has established that he has incurred a trade_or_business expense failure to prove the exact amount of the otherwise deductible item may not always be fatal generally unless prevented by sec_274 the court may estimate the amount of such an expense and allow the deduction to that extent see 255_f2d_128 10th cir aff’g 27_tc_413 39_f2d_540 2d cir certain business deductions described in sec_274 however are subject_to strict rules of substantiation that supersede the doctrine in cohan see sec_1_274-5t c temporary income_tax regs fed reg date sec_274 provides that no deduction shall be allowed with respect to a any traveling expense including meals_and_lodging away from home b any item related to an activity of a type considered to be entertainment amusement or recreation or c the use of any listed_property as defined in sec_280f unless the taxpayer substantiates certain elements listed_property includes any passenger_automobile sec_280f for an expense described in one of the above categories the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own statement the amount of the expenditure or use using the appropriate measure mileage may be used in the case of automobiles the time and place of the expenditure or use the business_purpose of the expenditure or use and in the case of entertainment the business relationship to the taxpayer of the persons entertained see sec_274 sec_1_274-5t temporary income_tax regs fed reg date to meet the adequate_records requirements of sec_274 a taxpayer must maintain some form of records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use see sec_1 5t c temporary income_tax regs supra a contemporaneous log is not required but corroborative evidence to support a taxpayer’s reconstruction of the elements of expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs supra mrs tocher testified that she used the automobile to show properties and to preview properties she testified that she used one vehicle to show and the other to preview properties mrs tocher provided copies of two one-page printouts one entitled pontiac mileage log and the other pt cruiser mileage log as evidence of her automobile use the logs aggregate mileage by the week and every weekly entry describes the mileage as tracy-real estate-viewing properties there is no further identifying information in the logs the logs do not reveal which property was being viewed the date and time the location or distance of the property viewed or the client if any related to the viewing mrs tocher supplemented her logs with copies of auto-prospecting e-mail reports that were sent to her listing properties for sale in date in addition she offered copies of a listing summary for properties sold on unstated dates by unnamed agents mrs tocher failed to connect the supplementing documents with the log except to testify that she went to view approximately of the properties in the auto-prospecting email reports petitioners’ documentation for car and truck expenses does not meet the standard of substantiation required by sec_274 the court sustains respondent’s determination on this issue accuracy-related_penalty sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 aff’d 378_f3d_432 5th cir in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate higbee v commissioner t c pincite respondent determined that for petitioners underpaid a portion of their income_tax because of negligence or intentional_disregard_of_rules_and_regulations and a substantial_understatement_of_income_tax sec_6662 and b and imposes a penalty equal to of the portion of the underpayment attributable to negligence or disregard of rules or regulations or to a substantial_understatement_of_income_tax negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard see sec_6662 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax is an understatement that exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs petitioners reported a tax_liability of dollar_figure for petitioners’ actual tax_liability for was dollar_figure there was a substantial_understatement of petitioners’ individual income_tax for since the understatement amount exceed dollar_figure which is greater than of the tax required to be shown on the return because there is a substantial_understatement_of_income_tax for the court need not decide whether the underpayment is due to negligence see sec_1_6662-2 income_tax regs the court concludes that respondent has produced sufficient evidence to show that the imposition of the accuracy-related_penalty under sec_6662 and b is appropriate for the accuracy-related_penalty will apply unless a taxpayer demonstrates that there was reasonable_cause for the underpayment and that he acted in good_faith with respect to the underpayment see sec_6664 sec_1_6664-4 income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id petitioners’ underpayment was due to their substantially understating their income_tax petitioners did not show that there was reasonable_cause for and that they acted in good_faith with respect to the underpayment for therefore respondent’s determination of the accuracy-related_penalty under sec_6662 and b for is sustained to reflect the foregoing decision will be entered for respondent
